            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WARREN EASLEY,                     :
   Plaintiff                       :
                                   :            No. 1:17-cv-930
          v.                       :
                                   :            (Judge Rambo)
BRENDA TRITT, et al.,              :
    Defendants                     :

                                  ORDER

     AND NOW, on this 20th day of February 2020, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

     1.   The stay previously ordered in the above-captioned case (Doc. No. 225)
          is LIFTED;

     2.   Plaintiff’s first motion to compel discovery and pursue sanctions (Doc.
          No. 204) is GRANTED in part and DENIED in part, as follows:

          a. The motion (Doc. No. 204) is GRANTED with respect to the
             following information, and Defendants are DIRECTED to produce
             such to Plaintiff before April 15, 2020:

                i. Any relevant, functional video recordings that have yet to be
                   turned over to Plaintiff;

                ii. Any relevant medical records pertaining to injuries Plaintiff
                    alleges he sustained on April 8-9, 2015; May 20, 2015; July
                    28, 2015; August 17, 2015; and December 22, 2015, that have
                    yet to be turned over to Plaintiff;

               iii. Any existing photographs of the use of O.C. spray during a
                    use of force incident that occurred on August 5, 2015, to the
                    extent they have not already been produced;
 iv. Any audio recordings and any inmate abuse complaints
     submitted by Plaintiff concerning the use of force on
     December 22, 2015, to the extent they have not already been
     produced and are in a format that can be provided to Plaintiff;

  v. Any incident reports concerning Plaintiff’s placement in a
     restraint chair on May 12, 2015, to the extent they have not
     already been produced and are in a format that can be
     provided to Plaintiff;

 vi. Any OSII investigative reports regarding the use of the
     restraint chair on August 17, 2015, to the extent they have not
     already been produced and are in a format that can be
     provided to Plaintiff;

vii. Any relevant documents concerning the use of an
     intermediate restraint belt on March 23, 2015, extent they
     have not already been produced and are in a format that can
     be provided to Plaintiff;

viii. Any OSII investigative reports concerning the use of “dry cell
      placement” from June 22-24, 2015 and July 28-August 1,
      2015, extent they have not already been produced and are in
      a format that can be provided to Plaintiff;

 ix. Any OSII investigative reports concerning the use of the
     restraint chair on June 19, 2015, extent they have not already
     been produced and are in a format that can be provided to
     Plaintiff;

  x. A copy of the version of DC-ADM 610 that was in place
     during the relevant period;

 xi. A declaration that fully and accurately summarizes policies
     regarding the videotaping of use of force events as well as
     handling requests for preservation of video, to the extent such
     policies are set forth in DOC Policies 6.5.1 and 6.3.1; and

xii. The portions of Plaintiff’s DC-14, DC-15, and ICAR files that
     contain notes about Plaintiff’s complaints about staff, to the
                        2
              extent such notes are relevant to Plaintiff’s claims and are not
              confidential and to the extent they have not already been
              provided, spanning the period from March of 2015 through
              November of 2016;

     b. The motion (Doc. No. 204) is DENIED as to all other requests,
        including Plaintiff’s request for sanctions;

3.   Plaintiff second motion to compel and to pursue sanctions (Doc. No.
     234) is GRANTED in part and DENIED in part, as follows:

     a. The motion (Doc. No. 234) is GRANTED with respect to the
        following information, and Defendants are DIRECTED to produce
        such to Plaintiff before April 15, 2020:

           i. More complete responses to interrogatories two, three, and
              four in Plaintiff’s second set of interrogatories and
              interrogatory seven in Plaintiff’s third set of interrogatories to
              Defendant Tritt, consistent with the analysis set forth in the
              Memorandum accompanying this Order;

           ii. The opportunity to inspect any non-privileged portion of his
               mental health record for the period of time in August of 2015
               when Plaintiff alleges he engaged in a hunger strike and self-
               harm; and

          iii. A copy of Plaintiff’s deposition transcript;

     b. The motion (Doc. No. 234) is DENIED as to all other requests,
        including Plaintiff’s request for sanctions;

4.   Plaintiff’s motion to lodge sanctions against Defendants (Doc. No. 214)
     is DENIED;

5.   Plaintiff’s motion to pursue additional interrogatories (Doc. No. 221) is
     GRANTED. Plaintiff may submit five (5) additional interrogatories to
     Defendant Tritt and five (5) additional interrogatories to Defendant
     Albert;



                                  3
6.   Plaintiff’s motion to pursue correspondence with witnesses (Doc. No.
     227) is GRANTED to the extent that Plaintiff may correspond with the
     five (5) inmates named within his motion only if such correspondence
     is sent via counsel for Defendants (the Office of the Attorney General).
     Return correspondence from those inmates, if sent, must be routed
     through counsel for Defendants as well;

7.   Plaintiff’s motion for an extension of time to complete discovery (Doc.
     No. 230) is GRANTED, and the parties are directed to complete
     discovery by April 15, 2020 and file any dispositive motions by May
     15, 2020. The parties are advised that no further extensions of the
     discovery and dispositive motions deadlines will be granted. Counsel
     for Defendants is DIRECTED to communicate with the relevant
     officials at SCI Forest to ensure that Plaintiff’s discovery is not
     withheld and that he is able to view such in a timely and consistent
     manner; and

8.   Plaintiff’s motion to appoint counsel (Doc. No. 236) is DENIED
     WITHOUT PREJUDICE.


                                     S/Sylvia H. Rambo
                                     SYLVIA H. RAMBO
                                     United States District Judge




                                 4
